United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 21, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-51199
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE LUIS GUZMAN-REYES,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-02-CR-1180-6-PRM
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Luis Guzman-Reyes (Guzman) appeals his sentence from a

guilty plea conviction for conspiracy to possess with intent to

distribute marijuana.   21 U.S.C. §§ 841, 846.   Guzman argues that

the district court committed clear error by failing to grant him

a downward departure based upon § 5C1.2 of the Sentencing

Guidelines.

     This court reviews a district court’s refusal to apply the

safety-valve provision, based on factual findings, for clear


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No.   03-51199
                                  -2-

error.   See United States v. Ridgeway, 321 F.3d 512, 516 (5th

Cir. 2003); see also United States v. Angeles-Mendoza, 407 F.3d
742, 753 (5th Cir. 2005).    The district court denied Guzman a

downward departure pursuant to U.S.S.G. § 5C1.2 based upon

Guzman’s inconsistent answers over the course of numerous

interviews with federal agents.    The record supports the district

court’s finding that Guzman was ineligible for a sentencing

reduction under U.S.S.G. § 5C1.2(5).     See Ridgeway, 321 F.3d at

516; see also Angeles-Mendoza, 407 F.3d at 753.

     AFFIRMED.